Exhibit 10.4

DATE

 

 

Dear :

 

Pursuant to the Lumos Networks Corp. 2011 Equity and Cash Incentive Plan, as
amended (the “Plan”), the Plan’s administrative committee (the “Committee”)
granted to you effective March 1, 2013 (the “Date of Grant”) xxx shares of
Restricted Stock, par value $.01 (the “Award”).  This Award is subject to the
applicable terms and conditions of the Plan, which are incorporated herein by
reference, and in the event of any contradiction, distinction or difference
between this letter and the terms of the Plan, the terms of the Plan will
control.  All capitalized terms used herein have the meanings set forth herein
or in the Plan, as applicable.

Subject to your continued employment with the Company or an Affiliate on and
after the Date of Grant until the applicable vesting date, your Award will vest
and become non-forfeitable as follows: 

With respect to 33-1/3% of the Award shares (rounded down to the nearest whole
share) on March 1, 2016; and

 

With respect to an additional 33-1/3% of the Award shares (rounded down to the
nearest whole share) on March 1, 2017; and

 

With respect to the remaining Award shares on March 1, 2018;


except that if any such date occurs during a period in which the Company’s
trading window under its insider-trading policy is not open, the vesting date
will be the next trading date to occur after such date on which such trading
window is open (the “Time-Vesting Schedule”).

In addition to the Time-Vesting Schedule above, the following enhanced vesting
provisions shall also apply to your Award shares:

·

In the event your employment with the Company and its Affiliates is terminated
involuntarily and without Cause by the Company or an Affiliate in contemplation
of a Change in Control, then your entire Award will fully vest and become
non-forfeitable on the Control Change Date of the Change in Control in
contemplation of which your employment was terminated (notwithstanding the
termination of your employment) if the Control Change Date of the Change in
Control in contemplation of which your employment was terminated occurs prior to
the one (1) year anniversary of the termination of your employment.  Your
employment will be considered to have been terminated “in contemplation of” a
Change in Control (which consideration is not, and will not be construed to be,
an admission of any liability or wrongdoing) only if the Company makes a public
announcement or files a report or proxy statement with the Securities and
Exchange Commission disclosing a transaction or series of transactions which, if
completed, would constitute a Change in Control and your employment is
terminated by the Company or an Affiliate without Cause during the period
beginning with such announcement or filing and ending on the earlier of (x) the
date that the Board, acting in good faith, adopts a resolution stating that the
transaction or series of transactions have been abandoned or (y) the date that
such transaction or series of transactions is completed.  You will not be
entitled to receive this enhanced vesting if your employment terminates on
account of your death, Disability, or Retirement, if your employment is
terminated by the Company or an Affiliate for Cause or if you voluntarily resign
for whatever reason.   Your Award shares shall be forfeited upon the earlier of
(i) the one (1) year anniversary of the termination of your employment if the
Control Change Date of the Change in Control in contemplation of which your
employment was terminated has not occurred by such time and (ii) the abandonment
of the transaction in contemplation of which your employment was terminated.



 

 

--------------------------------------------------------------------------------

 

·

In the event no provision is made for the continuance, assumption or
substitution by the Company or its successor of the Award in connection with a
Change in Control, then your entire Award will fully vest and become
non-forfeitable as of the Change in Control provided you have remained
continuously employed by the Company or an Affiliate from the Date of Grant
until the Change in Control.  If provision is made for the continuance,
assumption or substitution by the Company or its successor of the Award in
connection with the Change in Control, then if your employment with the Company
and its Affiliates is terminated involuntarily and without Cause by the Company
or an Affiliate on or within twelve  (12)  months after the Change in Control,
your entire Award will fully vest and become non-forfeitable as of your
Termination Date.  You will not be entitled to receive this enhanced vesting if
your employment terminates on account of your death, Disability, or Retirement,
if your employment is terminated by the Company or an Affiliate for Cause or if
you voluntarily resign for whatever reason.

·

In the event your employment with the Company and its Affiliates terminates, at
any time, on account of your death or Disability, then your Award will be vested
and non-forfeitable as of  your Termination Date with respect to no less than
16-2/3% of your Award shares (rounded down to the nearest whole share) for each
full year of your continued employment with the Company or an Affiliate
subsequent to the date of grant of your Award.  You will not be entitled to
receive this enhanced vesting if your employment terminates on account of your
Retirement, if your employment is terminated by the Company or an Affiliate with
or without Cause or if you voluntarily resign for whatever reason.

For purposes of this Agreement, and notwithstanding the definition set forth in
the Plan, Cause means “Cause” as such term is defined in any employment or
service agreement between the Company or any Affiliate and the Participant as in
effect as of the date hereof.  If no such employment or service agreement exists
as of the date hereof or if any such existing employment or service agreement
does not contain any such definition, “Cause” shall include the following:  (i)
Participant’s breach of or failure to perform any obligations under any
agreement entered into by such Participant and the Company or any Affiliate,
including but not limited to any non-compete, non-solicitation, or business
opportunity covenant; (ii) Participant’s failure to adhere to or follow the
lawful directives of the Company or any Affiliate; (iii) Participant’s failure
to satisfactorily perform Participant’s employment duties as reasonably
determined by Participant’s supervisors or management of the Company or any
Affiliate which employs Participant, without regard to any potential or pending
transaction including the Company or an Affiliate (after written notice and on
opportunity to cure (not to exceed thirty (30) days)); (iv) Participant’s
misconduct in connection with performance of Participant’s duties, including but
not limited to any breach of fiduciary duty, the misappropriation of funds or
property of the Company or any Affiliate, or securing or attempting to secure
personal profit in connection with any Company or Affiliate transaction or
prospective transaction; (v) Participant’s conviction or plea of guilty or nolo
contendere to any felony or any other crime involving dishonesty, fraud or moral
turpitude; and (vi) the Company’s reasonable suspicion that Participant has
committed any dishonest or fraudulent act in connection with his
employment.  Any grounds for “Cause” shall be determined by the Company in its
sole discretion and shall be upheld so long as the determination is reasonable.

Unless otherwise provided by the Committee, and except as otherwise provided
above, any Award shares that are not vested and non-forfeitable as of your
Termination Date shall be forfeited as of your Termination Date with no further
consideration due to you.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company or
an Affiliate, you have been and will be making use of, acquiring or adding to
the Company’s Confidential Information (as defined below).  In order to protect
the Confidential Information, you will not, during your employment with the
Company or an Affiliate or at any time thereafter, in any way utilize any of the
Confidential Information except in connection with your employment by the
Company or an Affiliate.  You will not at any time use any Confidential
Information for your own benefit or the benefit of any person except the Company
and its Affiliates.  At the end of your employment with the Company or an
Affiliate, you will surrender and return to the Company and its Affiliates any
and all Confidential Information in your possession or control, as well as any
other Company and Affiliate property that is in your possession or control.  The
term “Confidential Information” shall mean any information that is confidential
and proprietary to the Company and its Affiliates, including but not limited to
the following general categories: (a) trade secrets; (b) lists and other
information about current and



2

--------------------------------------------------------------------------------

 

prospective customers; (c) plans or strategies for sales, marketing, business
development, or system build-out; (d) sales and account records; (e) prices or
pricing strategy or information; (f) current and proposed advertising and
promotional programs; (g) engineering and technical data; (h) the Company’s and
its Affiliates’ methods, systems, techniques, procedures, designs, formula,
inventions and know-how; (i) personnel information; (j) legal advice and
strategies; and (k) other information of a similar nature not known or made
available to the public or the Company and its Affiliates’
competitors.  “Confidential Information” shall also include any such information
that you may prepare or create during your employment with the Company or an
Affiliate, as well as such information that has been or may be created or
prepared by others.  This promise of confidentiality is in addition to any
common law or statutory rights of the Company to prevent disclosure of its trade
secrets and/or Confidential Information.

 

Non-Solicitation

While you are employed by the Company or an Affiliate and for one (1) year after
your Termination Date, you will not, directly or indirectly, solicit or
encourage any employee of the Company and its Affiliates to terminate employment
with the Company or an Affiliate; hire, or cause to be hired, for any employment
by a Competitor, any person who within the preceding 12 month period has been
employed by the Company or an Affiliate, or assist any other person, firm, or
corporation to do any of the foregoing acts.  Additionally, while you are
employed by the Company or an Affiliate and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any telecommunication services, including but not
limited to internet services, of the type offered by the Company or an
Affiliate, to any person or entity who was a customer or an actively sought
prospective customer of the Company or an Affiliate, at any time during the
Executive’s employment with the Company or an Affiliate.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company or
an Affiliate may have against you, you will waive and forfeit any and all rights
to any further benefits under this letter or under the Plan and you will repay
the Company and its Affiliates for the gross amount of any benefit you may have
already received under this letter or under the Plan.

Taxes

Under the Internal Revenue Code (the “Code”), your restricted stock grant is
taxed as ordinary income when the shares vest.   Upon vesting of your stock, you
will be required to pay applicable withholding tax on the stock’s value prior to
the issuance of the stock certificate to you.  You may forfeit shares of vested
stock to satisfy all or part of your tax liability  (if the Company specifically
permits you to forfeit shares to satisfy your tax liability), or you may elect
to have all or part of the withholding tax deducted from your regular pay;
deducted from a bonus check (if applicable); or make payment directly to Lumos
Networks by a personal check. You may be eligible to make a Section 83(b)
election.  You should seek advice from a qualified tax advisor immediately if
you are considering this election.

Dividends

Prior to the vesting of your restricted stock, you will be eligible to receive
any dividends that are declared on the underlying shares.  Any applicable
dividend checks will be mailed to your address of record.  Dividends that you
receive on unvested restricted stock are treated as ordinary income
(compensation) and not as dividend income.  Lumos will include these dividend
payments on your W-2 Wage Statement.

Please contact your tax advisor if you have questions on these tax-related
issues.

 

Stock Ownership Requirement

The Company has established Common Stock Ownership and Retention Guidelines for
Directors and Officers (the “Guidelines”) to emphasize the link between officers
and the long-term interests of shareholders of the Company and to enhance the
Company’s image by openly communicating to investors, market analysts and the
public that officer interests are tied directly to the long-term success of the
Company through personal capital investment in Company stock.  By accepting this
Award, you acknowledge that you have received a copy of the Guidelines and agree
to adhere to the terms and conditions contained therein.

 

By accepting this Award, you acknowledge and agree that you will accumulate and
hold shares of the Common Stock of the Company pursuant to the Guidelines. If
you are promoted into another position, you acknowledge and agree that you will
accumulate and hold additional shares pursuant to the Guidelines.  Prior to any
sale of your stock, you agree to seek clearance and to notify the Company’s
Chief Financial Officer that you will not go below your target stock ownership



3

--------------------------------------------------------------------------------

 

level (other than sales to pay taxes permitted by this letter).  You are also
expected to comply with all relevant securities regulations at the time of any
sale of Company stock. 

You also agree to certify as the Committee requests whether or not you are in
compliance with the Guidelines. You agree that until such time as you have
reached your stock ownership guideline, you will hold 100% of the shares of
common stock received upon lapse of the restrictions upon restricted stock and
upon exercise of stock options (net of any shares utilized to pay for tax
withholding and the exercise price of the option).  You also agree to sell or
otherwise dispose of any Company stock you own once your stock ownership level
is met only to the extent that your remaining holdings do not fall below the
minimum stock ownership level.  The Committee in its sole discretion can make
hardship exceptions to the Guidelines or to permit sales pursuant to Rule 10b5-1
plans to the extent the Committee deems appropriate.  The Committee reserves the
right to interpret, modify or terminate the Guidelines at any time except that
no such change or modification will adversely affect you without your prior
consent.

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws.  The Company shall not
be obligated to issue or deliver any shares if such action violates any
provision of any law or regulation of any governmental authority or national
securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan.  The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee. 

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Affiliates or interfere in any way with the right of the
Company or its Affiliates to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Vice President,
Human Resources, designating your approval of this letter.  This acknowledgement
must be returned within thirty (30) days; otherwise, the Award will lapse and
become null and void.   Your signature will also acknowledge that you have
received and reviewed the Plan and that you agree to be bound by, and comply
with, the applicable terms of this letter and the Plan.  

Very truly yours,



LUMOS NETWORKS CORP.


By:

 

 

Timothy G. Biltz

 

Chief Executive Officer

 

 

ACKNOWLEDGED AND ACCEPTED

 


Dated:

 

 

 

20331516v10



4

--------------------------------------------------------------------------------